IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50969
                         Summary Calendar


LINDA DE LA GARZA-CROOKS,

                                         Plaintiff-Appellant,
versus

AT&T,

                                         Defendant-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA 99 CA 0110-HG
                       --------------------
                          March 22, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.


PER CURIAM:*

     Appellant Linda De La Garza-Crooks appeals the summary

judgment dismissal of her claims against AT&T alleging violations

of the Americans with Disability Act (ADA),   Equal Pay Act (EPA),

Title VII, the Employee Retirement and Income Security Act

(ERISA), and the Family Medical Leave Act (FMLA).   Dismissal of

Appellant’s ADA, EPA, Title VII and ERISA claims was predicated

upon a magistrate judge’s Report and Recommendation.   Appellant

concedes that she did not object to the magistrate’s report,

despite being informed of the need to object by the magistrate’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Report and Recommendation. Accordingly, we review the district

court’s decision solely for plain error.    See Douglass v. United

Services Automobile Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)

(en banc).   To the extent that Appellant challenges the district

court’s dismissal of her ADA, EPA, Title VII and ERISA claims,

she falls woefully short of establishing such error.

     With respect to appellant’s FMLA “pure” interference claim,

we affirm for the reason stated in the district court’s opinion:

appellant suffered no cognizable injury because of any FMLA

violations by AT&T.    Appellant never alleged she was discharged

or retaliated against because she exercised rights under the

FMLA.   Rather, she alleges that AT&T interfered by discouraging

her from using her FMLA leave.    Generally, proof of injury under

the FMLA requires evidence that the plaintiff was denied FMLA

leave improperly.     See Graham v. State Farm Mut. Ins. Co., 193

F.3d 1274, 1274 (11th Cir. 1999) (“[A] plaintiff suffers no FMLA

injury when she receives all the leave she requests. . . .”).       No

evidence in the record suggests that AT&T ever denied appellant

any requested FMLA leave.    Assuming that discouragement from use

of FMLA leave is sufficient to state an FMLA injury, appellant

has failed to present any evidence that she refrained from taking

FMLA leave to which she was entitled because of actions by AT&T.

To the contrary, the record suggests that appellant took all FMLA

leave available to her during the period relevant to this case.

Thus, appellant has not established a fact issue that would

preclude summary judgment in favor of AT&T.


                                   2
    For these reasons, we AFFIRM the judgment of the district

court.



AFFIRMED.




                               3